Name: Decision (EU) 2015/2101 of the European Central Bank of 5 November 2015 amending Decision (EU) 2015/774 on a secondary markets public sector asset purchase programme (ECB/2015/33)
 Type: Decision
 Subject Matter: monetary economics;  monetary relations;  marketing;  business classification;  European construction;  free movement of capital
 Date Published: 2015-11-20

 20.11.2015 EN Official Journal of the European Union L 303/106 DECISION (EU) 2015/2101 OF THE EUROPEAN CENTRAL BANK of 5 November 2015 amending Decision (EU) 2015/774 on a secondary markets public sector asset purchase programme (ECB/2015/33) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 127(2) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to the second subparagraph of Article 12.1 in conjunction with the first indent of Article 3.1, and Article 18.1 thereof, Whereas: (1) On 4 March 2015, the Governing Council adopted Decision (EU) 2015/774 of the European Central Bank (ECB/2015/10) (1) which established a secondary markets public sector asset purchase programme (hereinafter the PSPP). Article 5(1) of Decision (EU) 2015/774 (ECB/2015/10) provides that purchases of eligible marketable debt securities under the PSPP are subject to an initial issue share limit of 25 % per international securities identification number (ISIN). This initial limit was to be reviewed by the Governing Council after the first six months of implementation of the PSPP. (2) On 3 September 2015, the Governing Council decided in principle to increase the PSPP issue share limit from 25 % to 33 % per ISIN, subject to verification on a case-by-case basis that a holding of 33 % per ISIN would not lead the Eurosystem central banks to reach blocking minority holdings in orderly debt restructurings. (3) The envisaged increase of the PSPP issue share limit aims to promote the full and smooth implementation of the PSPP, while at the same time allowing the smooth operation of markets in eligible marketable debt securities and avoiding the obstruction of orderly debt restructurings. (4) Therefore, Decision (EU) 2015/774 (ECB/2015/10) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment Article 5(1) of Decision (EU) 2015/774 (ECB/2015/10) is replaced by the following: 1. Subject to Article 3, an issue share limit per international securities identification number (ISIN) shall apply under the PSPP to marketable debt securities fulfilling the criteria laid down in Article 3, after consolidating holdings in all of the portfolios of the Eurosystem central banks. As of 10 November 2015, the issue share limit is set at 33 % per ISIN. As an exception, the issue share limit is set at 25 % per ISIN for eligible marketable debt securities containing a collective action clause (CAC) that differs from the euro area model CAC elaborated by the Economic and Financial Committee and implemented by the Member States in accordance with Article 12(3) of the Treaty establishing the European Stability Mechanism, but will be increased to 33 %, subject to verification on a case-by-case basis that a holding of 33 % per ISIN would not lead the Eurosystem central banks to reach blocking minority holdings in orderly debt restructurings.. Article 2 Entry into force This Decision shall enter into force on 10 November 2015. Done at Frankfurt am Main, 5 November 2015. The President of the ECB Mario DRAGHI (1) Decision (EU) 2015/774 of the European Central Bank of 4 March 2015 on a secondary markets public sector asset purchase programme (ECB/2015/10) (OJ L 121, 14.5.2015, p. 20).